EXHIBIT 10.3
 
 
THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED
EXCEPT IN COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY
TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT
OF A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.
 
_______________________________
 
WARRANT TO PURCHASE STOCK
 

No. W85 August 8, 2012

 
Void After August 8, 2017
 
This Warrant to Purchase Stock (“Warrant”) Certifies That, for value received,
BOCO INVESTMENTS, LLC, a Colorado limited liability company whose address is 262
E. Mountain Avenue, Fort Collins, CO 80524, or its assigns (the “Holder”), is
entitled to subscribe for and purchase at the Exercise Price (defined below)
from WestMountain Index Advisor, Inc., a Colorado corporation with its principal
office at 2186 S. Holly Street, Suite 104, Denver, CO 80222 (the “Company”),
Exercise Shares (as defined below).  Notwithstanding anything to the contrary
set forth herein, the number of Exercise Shares set forth herein shall be
decreased by one (1) Exercise Share for every Two Dollars ($2.00) in principal
timely paid pursuant to and in accordance with all maturity dates and
requirements of that certain Secured Convertible Promissory Note (the “Note”) in
the maximum principal amount of $1,831,538.00 issued by the Company to Holder on
or about the date hereof.
 
1.             Definitions. As used herein, the following terms shall have the
following respective meanings:
 
(a)   “Exercise Period” shall mean the period commencing with the issue date of
this Warrant and ending five (5) years later, unless sooner terminated as
expressly set forth herein.
 
(b)   “Exercise Price” shall mean $0.25 per share, subject to adjustment
pursuant to Section 5 below.
 
(c)   “Exercise Shares” shall mean One Million Two Hundred Fifty Thousand
(1,250,000) shares of the Company’s Common Stock issuable upon exercise of this
Warrant, subject to adjustment pursuant to the terms and conditions expressly
set forth herein.
 
 
1

--------------------------------------------------------------------------------

 
 
2.             Method of Exercise of Warrant.
 
2.1          The rights represented by this Warrant may be exercised in whole or
in part at any time during the Exercise Period, by delivery of the following to
the Company at its address set forth above (or at such other address as it may
designate by notice in writing to the Holder):
 
(a)           An executed Notice of Exercise in the form attached hereto;
 
(b)            Payment of the Exercise Price either (i) in cash or by check, or
(ii) by cancellation of indebtedness, as applicable; and
 
(c)           This Warrant.
 
Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or persons affiliated with the Holder, if the Holder so designates, shall
be issued and delivered to the Holder within a reasonable time after the rights
represented by this Warrant shall have been so exercised. In the event that this
Warrant is being exercised for less than all of the then-current number of
Exercise Shares purchasable hereunder, the Company shall, concurrently with the
issuance by the Company of the number of Exercise Shares for which this Warrant
is then being exercised, issue a new Warrant exercisable for the remaining
number of Exercise Shares purchasable hereunder.
 
The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.
 
3.             Covenants of the Company.
 
3.1   Covenants as to Exercise Shares.  The Company covenants and agrees that
all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof.  The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of its capital stock to provide for the exercise of the rights
represented by this Warrant.  If at any time during the Exercise Period the
number of authorized but unissued shares of Common Stock shall not be sufficient
to permit exercise of this Warrant, the Company will take such corporate action
as may, in the opinion of its counsel, be necessary to increase its authorized
but unissued shares of Common Stock to such number of shares as shall be
sufficient for such purposes.
 
 
2

--------------------------------------------------------------------------------

 
 
3.2   Notices of Record Date.  In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters) or other
distribution, the Company shall mail to the Holder, at least ten (10) days prior
to the date specified herein, a notice specifying the date on which any such
record is to be taken for the purpose of such dividend or distribution.
 
4.            Adjustment of Exercise Price and Number of Exercise Shares.  In
the event of changes in the Exercise Shares by reason of stock dividends,
splits, recapitalizations, reclassifications, combinations or exchanges of
shares, separations, reorganizations, liquidations, or the like, the number and
class of Exercise Shares available under the Warrant in the aggregate and the
Exercise Price shall be correspondingly adjusted to give the Holder of the
Warrant, on exercise for the same aggregate Exercise Price, the total number,
class, and kind of shares as the Holder would have owned had the Warrant been
exercised prior to the event and had the Holder continued to hold such shares
until after the event requiring adjustment.  The form of this Warrant need not
be changed because of any adjustment in the number of Exercise Shares subject to
this Warrant.  When any adjustment is required to be made in the number or kind
of Exercise Shares purchasable upon exercise of this Warrant or in the Exercise
Price, the Company shall promptly notify Holder of such event and the number of
Exercise Shares or other securities or property thereafter purchasable upon
exercise of this Warrant.
 
5.             Fractional Shares.  No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant
hereto.  All Exercise Shares (including fractions) issuable upon exercise of
this Warrant may be aggregated for purposes of determining whether the exercise
would result in the issuance of any fractional share.  If, after aggregation,
the exercise would result in the issuance of a fractional share, the Company
shall, in lieu of issuance of any fractional share, pay the Holder otherwise
entitled to such fraction a sum in cash equal to the product resulting from
multiplying the then current fair market value of an Exercise Share by such
fraction.
 
6.             No Shareholder Rights.  This Warrant in and of itself shall not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company.
 
7.             Transfer of Warrant.  Subject to applicable laws and the
restriction on transfer set forth on the first page of this Warrant, this
Warrant and all rights hereunder are transferable, by the Holder in person or by
duly authorized attorney, upon delivery of this Warrant and the form of
assignment attached hereto to any transferee designated by Holder.
 
8.             Lost, Stolen, Mutilated or Destroyed Warrant.  If this Warrant is
lost, stolen, mutilated or destroyed, the Company may, on such terms as to
indemnity or otherwise as it may reasonably impose (which shall, in the case of
a mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or
destroyed.  Any such new Warrant shall constitute an original contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated
or destroyed Warrant shall be at any time enforceable by anyone.
 
 
3

--------------------------------------------------------------------------------

 
 
9.             Notices, etc.  All notices required or permitted hereunder shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party to be notified, (b) when sent by confirmed telex, electronic mail
or facsimile if sent during normal business hours of the recipient to the
address on file in the books and records of the Company, and if not, then on the
next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, within the United
States, or (d) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt,
within the United States, or (e) upon actual delivery if mailed or otherwise
delivered in hard copy outside the Unites States.  All communications shall be
sent to the Company and to Holder at their respective addresses set forth above
or at such other address as the Company or Holder may designate by ten (10)
days’ advance written notice to the other parties hereto.
 
10.           Acceptance.  Receipt of this Warrant by the Holder shall
constitute acceptance of and agreement to all of the terms and conditions
contained herein.
 
11.           Governing Law. This Warrant and all rights, obligations and
liabilities hereunder shall be governed by and construed under the laws of the
State of Colorado as applied to agreements among Colorado residents, made and to
be performed entirely within the State of Colorado without giving effect to
conflicts of laws principles. Exclusive venue for all actions arising out of
this Warrant shall be in the district court in and for Larimer County, Colorado.
 
 
 
 
 


[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
4

--------------------------------------------------------------------------------

 


In Witness Whereof, the Company and the Holder have caused this Warrant to be
executed by its duly authorized officer as of the date first set forth above.
 

  WESTMOUNTAIN INDEX ADVISOR, INC.
 
By: /s/ Gregory Schifrin
 
Name:  Gregory Schifrin
 
Title:  Chief Executive Officer
 
BOCO INVESTMENTS, LLC


By: /s/ Joseph Zimlich


Name:  Joseph C. Zimlich


Title:  President of Managing Member

 
 
5

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
TO:  WestMountain Index Advisor, Inc.


(1)           ¨           The undersigned hereby elects to purchase ________
shares of the  Common Stock  of WestMountain Index Advisor, Inc. (the “Company”)
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the exercise price in full, together with all applicable transfer taxes, if any.
 
¨           The undersigned hereby elects to purchase ________ shares of
the  Common Stock of WestMountain Index Advisor, Inc. (the “Company”) pursuant
to the terms of the net exercise provisions set forth in Section 2 of the
attached Warrant, and shall tender payment of all applicable transfer taxes, if
any.
 
(2)           Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
is specified below:
 
________________________
(Name)
 
________________________
________________________
(Address)
 



(Date)
 
(Signature)
              (Print name)  



 
6

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM
 
(To assign the foregoing Warrant, execute this form and supply required
information.  Do not use this form to purchase shares.)
 
For Value Received, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 

Name:           (Please Print)   Address:             (Please Print)        
Dated:  __________, 20__           Holder’s
Signature:   
 
          Holder’s
Address:       
     

 
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever.  Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.
 
 
7

--------------------------------------------------------------------------------